Citation Nr: 9901750	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an increased evaluation for status post-
surgical Morton's neuroma, right foot, currently evaluated as 
10 percent disabling.

Entitlement to an increased evaluation for tender scars, 
surgical site, dorsum of the right foot, currently evaluated 
as 10 percent disabling.

(The issue of entitlement to an effective date, prior to 
January 20, 1995, for a grant of service connection for a 
right foot surgical scar, 6-7 centimeters, dorsum 3rd 
interspace is addressed in a separate decision under the same 
docket number).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1988 to September 
1991.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno.

The Board remanded the case to the RO for further development 
in March 1997.  

In a rating action in February 1998, the RO granted service 
connection for a tender scar on the right foot, 6-7 
centimeters, dorsum 3rd interspace, and assigned a 10 percent 
rating, each action from January 20, 1995.  




FINDING OF FACT

In August 1998, prior to the promulgation of a final decision 
in the appeal, the Board received written notification from 
the veteran in which she indicated her desire to no longer 
pursue and withdraw the appellate issues of increased ratings 
for the Morton's neuroma and tender scars on the dorsum of 
the right foot.




CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal with regard to the issues of entitlement to increased 
ratings for Morton's neuroma and tender scars on the dorsum 
of the right foot, have been met.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.202, 
20.204(b), (c), 20.1100 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  

A remand (such as that issued by the Board in March 1997 in 
this claim) is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (1998).

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  

Analysis

In this case, through the means of correspondence [on a VA 
Form 9, Substantive Appeal], received by the VARO in August 
1998, the veteran has withdrawn this appeal on these two 
issues of increased ratings.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration in that regard. 

Accordingly, the Board does not have jurisdiction to review 
the appeal with regard to the issues of increased ratings for 
post-operative Morton's neuroma and tender scars on the right 
foot; accordingly, the appeal in that regard is dismissed 
without prejudice.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b), (c), 20.1100.


ORDER

The appeal with regard to entitlement to increased ratings 
for post-operative Morton's neuroma and tender scars on the 
right foot, is dismissed.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
